Citation Nr: 0319903	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for residuals of a back 
injury, including arthritis.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, with additional service in the United States Army 
Reserve from June 1969 to June 1991; no periods of active 
duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA) are verified.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in March 1992.  The Board remanded the case 
in June 1997 and November 2001 for additional development of 
the record.


REMAND

The veteran seeks service connection for residuals of a back 
injury and has claimed alternative theories of entitlement to 
service connection.  He has stated that he had a back injury 
preexisting his period of active service in 1967 to 1969.  He 
has also claimed a back injury in 1977, and during a period 
of time when he was called to active duty in 1990 to 1991.  
He also claimed aggravation of his low back condition during 
his ACDUTRA service.  The Board previously remanded this 
claim on two occasions for verification of the veteran's 
ACDUTRA and INACDUTRA periods of service.  Reports of 
retirement points were provided rather than verification of 
service.

The Board finds that a remand is required so that additional 
development requested by the Board in its prior remands may 
be completed.  

In the previous remands, the Board has emphasized that what 
is required prior to adjudication of the veteran's claim is 
verification of the exact dates of his ACDUTRA and INACDUTRA 
service, through service personnel records or other 


records which have not been previously provided.  The Board 
has indicated that the retirement points are not helpful in 
this regard. As the Board has explained, confirmation of the 
veteran's ACDUTRA and INACDUTRA dates is necessary because 
basic entitlement to VA benefits depends on qualifying 
service.  Service connection may be awarded for disease or 
injury incurred in or aggravated by ACDUTRA or for injury 
incurred in or aggravated by INACDUTRA.  The United States 
Court of Appeals for Veterans Claims (Court) held in Stegall 
v. West, 11 Vet. App. 268 (1998), that a remand by the Court 
or the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  It was also held 
that when the remand orders are not complied with, the Board 
errs in failing to ensure compliance.  However, when it is 
clear that ordered development would be futile, there is no 
useful purpose to be served by remanding the case again.  See 
38 C.F.R. § 3.159(c)(2) (2002).

In this case, repeated efforts to verify active duty during 
Operation Desert Storm have yielded only reports of 
retirement points.  Following the Board's most recent remand, 
in February 2002, the National Personnel Records Center 
(NPRC) furnished duplicate copies of personnel records which 
show 14 active duty points during the period of March 8, 
1990, to March 7, 1991.  The veteran alleges that he was on 
active duty from August 1990 to January 1991.  Those records 
also show 12 active duty points for the period from March 
1977 to March 1978.  Although the RO has very diligently 
attempted to verify the veteran's dates of service and the 
nature of his service, it should again request verification 
of the actual dates of his active duty (other than the active 
duty from 1967 to 1969, which has already been verified), his 
ACDUTRA, and his INACDUTRA.  It is particularly important to 
this claim that his claimed active duty from August 1990 to 
January 1991 be verified.  The Board also notes that it 
appears from the records that there was no reply to August 
and December 1992 requests for medical records to the 
veteran's Reserve unit. 



Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied. Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Verification of the veteran's ACDUTRA 
and INACDUTRA service and any other 
periods of active service (other than the 
already-verified service from 1967 to 
1969) should be made.  The exact specific 
dates of each period wherein the veteran 
served on ACDUTRA, INACDUTRA, or active 
service should be provided.  It should 
also be specified whether each period of 
duty was ACDUTRA, INACDUTRA, or active 
duty.  This verification should be done 
for the veteran's Reserve service from 
1969 to 1991.  The veteran has identified 
the Reserve unit as the 461st PSC, Fort 
Stewart, Georgia 31314-5000.  All 
potential sources of such information 
should be contacted.  Efforts to verify 
service dates and type of service should 
continue until it is clear that further 
efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2)(2002).

3.  The RO should contact the veteran's 
Reserve Unit and request copies of all 
treatment records of the veteran from 
1969 to 1991.  If no records are 
available, a negative reply should be 
documented in the record.  All records 
obtained should be associated with the 
claims folder.   

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


